DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Arguments
The 112 rejections are withdrawn based upon the claim amendments.
Applicant’s arguments, see Pgs. 1-2, filed 02/19/2021, with respect to rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dunstan Barnes on 02/23/2021.
The application has been amended as follows: 
Claim 1 lines 3-4 and 5-6 have been amended as follows:
between greater than approximately 0.5% and less than  10% chromium by weight;
between greater than approximately 0.02% and less than  10% nickel by weight;
Claim 16 line 2 has been amended as follows:
greater than approximately 0.6% and less than  10% chromium by weight.
Claim 17 line 2 has been amended as follows:
greater than approximately 0.7% and less than  10% chromium by weight.

Allowable Subject Matter

Claims 1-2, 4-10, 13 and 16-25 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Keegan et al. (US 5,857,141).  Keegan teaches a metal-core welding wire for welding joints with improved corrosion resistance on galvanized and galvanealed steels [Abstract, Col 3 lines 1 -6]. The metal-core weld wire which forms the weld deposit comprises less than 0.5 % Ni, less than 0.5 % Cr and between approximately 0.02-1% Cu by total weight of the metal-core weld wire.  Keegan fails to teach or suggest that the porosity of the weld deposit is less than approximately 0.25 inches per inch of the weld deposit and wherein the weld deposit is characterized by a martensitic structure, a ferritic structure, or a combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784